

SECURITIES PURCHASE AGREEMENT
By and Among
STATIONDIGITAL CORPORATION
and
EACH PURCHASER OF NOTES IDENTIFIED ON THE
 SIGNATURE PAGES HERETO (EACH, INCLUDING ITS SUCCESSORS AND
ASSIGNS, A "PURCHASER" AND COLLECTIVELY THE "PURCHASERS")
Dated as of June __, 2014
 

--------------------------------------------------------------------------------





SECURITIES PURCHASE AGREEMENT, dated as of June __, 2014 (this "Agreement"), by
and between StationDigital Corporation, a Nevada corporation (the "Company") and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a "Purchaser" and collectively, the "Purchasers").
W I T N E S S E T H:
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
1.    DEFINITIONS.  For purposes of this Agreement, unless the context otherwise
requires, the following terms shall have the following respective meanings:
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
"Agreement" has the meaning provided in the preamble.
"Business Day" means a day other than a Saturday or Sunday or other day on which
commercial banks in New York, New York are authorized or required to close.
"Claim" has the meaning provided in Section 7.3(b).
"Closing" has the meaning provided in Section 2.2(a).
"Closing Date" shall be June __, 2014.
"Code" means the United States Internal Revenue Code of 1986, as amended.
"Commission" means the Securities and Exchange Commission.
"Common Stock" means the common stock, $0.0001 par value per share, of the
Company.
"Company" has the meaning provided in the preamble.
"Company's Knowledge" means the actual knowledge of the Company's CEO and any of
the officers of the Company, after due investigation.
2

--------------------------------------------------------------------------------

"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
"Contracts" has the meaning provided in Section 3.7.
 "Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
"Financial Statements" has the meaning provided in Section 3.16.
"GAAP" means generally accepted accounting principles as in effect from time to
time and consistently applied and maintained throughout the periods indicated. 
Whenever any accounting term is used herein which is not otherwise defined, it
shall have the meaning ascribed thereto under GAAP.
"Indebtedness" means (a) any liabilities for borrowed money or amounts owed in
excess of $25,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company's balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $25,000 due under leases
required to be capitalized in accordance with GAAP.  
"Indemnified Party" has the meaning provided in Section 7.3(b).
"Indemnifying Party" has the meaning provided in Section 7.3(b).
"Indemnitee Losses" has the meaning provided in Section 7.3(a).
"Liabilities" has the meaning provided in Section 3.16.
"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
"Material Adverse Effect" means a material adverse effect on the Company's
business, assets, properties, condition (financial or otherwise) or results of
operation, or on the ability of the Company to perform its obligations under and
consummate the transactions contemplated by this Agreement.
3

--------------------------------------------------------------------------------

"Material Contracts" has the meaning provided in Section 3.6.
"Notes" means the 12% Senior Secured Convertible Debentures due, subject to the
terms therein, 9 months from their date of issuance, issued by the Company to
the Purchasers hereunder, in the form of Exhibit A attached hereto.
"Permitted Indebtedness" means (a) the Indebtedness evidenced by the Debentures,
(b) the Indebtedness existing on the Original Issue Date and set forth on
Schedule 3.21 attached to the Purchase Agreement, (c) lease obligations and
purchase money indebtedness of up to $500,000, in the aggregate, incurred in
connection with the acquisition of capital assets and lease obligations with
respect to newly acquired or leased assets, and (d) interest accruing after the
date hereof on the aforesaid items.
"Permitted Lien" means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
(if required to be) established in accordance with GAAP; (b) Liens imposed by
law which were incurred in the ordinary course of the Company's business, such
as carriers', warehousemen's and mechanics' Liens, statutory landlords' Liens,
and other similar Liens arising in the ordinary course of the Company's
business, and which (x) do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Company and its consolidated
Subsidiaries or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing for the foreseeable
future the forfeiture or sale of the property or asset subject to such Lien; (c)
Liens incurred in connection with Permitted Indebtedness under clauses (a), and
(b) thereunder; and (d) Liens incurred in connection with Permitted Indebtedness
under clause (c) thereunder, provided that such Liens are not secured by assets
of the Company or its Subsidiaries other than the assets so acquired or leased.
"Person" means any natural person, corporation, partnership, limited liability
company, association, government, governmental agency or other entity, whether
acting in an individual, fiduciary or other capacity.
"Purchaser" has the meaning provided in the preamble.
"Securities" means the Notes, the Warrants, and the Underlying Shares.
"Security Agreement" means that certain Security Agreement between the Company
and Steel Pier Capital Advisors, LLC in its capacity as collateral agent on
behalf of the several Purchasers in the form of Exhibit B attached hereto.
"Series A Per Share Amount" means the purchase price per share of Common Stock
or Common Stock Equivalents, or any units comprised of Common Stock and Common
Stock Equivalents, sold to investors in the Company's next Subsequent Financing
where net proceeds to the Company after any placement agent fees exceeds $6.0
million.
4

--------------------------------------------------------------------------------

 "Subsidiary" means any subsidiary of the Company as set forth on Schedule
3.1(a) and shall, where applicable, include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.


 "Subscription Amount" means, as to each Purchaser, the aggregate amount to be
paid for the Notes purchased hereunder as specified below such Purchaser's name
on the signature page of this Agreement and next to the heading "Subscription
Amount," in United States dollars and in immediately available funds.


"Subsequent Financing" shall have the meaning ascribed to such term in Section
7.4(a).


 "Transaction Documents" means this Agreement, the Warrants, the Notes, the
Security Agreement and all exhibits and schedules thereto and hereto and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.


"Trading Day" means a day on which the New York Stock Exchange is open for
trading.


"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market or the New York Stock Exchange.
"Transfer Agent" means West Coast Stock Transfer, Inc., the current transfer
agent of the Company with a mailing address of 721 N. Vulcan Ave. Ste. 205,
Encinitas, CA 92024 and a facsimile number of (760) 452‐4423, and any successor
transfer agent of the Company.
"Underlying Shares" means the shares of Common Stock issued and issuable upon
conversion or redemption of the Notes and the Warrant Shares.
"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the "Pink Sheets" published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.
5

--------------------------------------------------------------------------------

"Warrants" means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be immediately exercisable and have a term of exercise equal to
five (5) years, in the form of Exhibit C attached hereto.
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.

2. PURCHASE AND SALE OF THE NOTES AND WARRANTS.

2.1            Sale and Transfer of Notes and Warrants.
(a)            Subject to the terms and conditions set forth in this Agreement,
the Company agrees to sell, and the Purchasers, severally and not jointly, agree
to purchase, a minimum of $500,000 and a maximum of $2,000,000 in principal
amount of the Notes and the Warrants.
2.2            Closing.
(a)            Place of Closing.  The purchase and sale of the Notes and the
Warrants  (the "Closing") shall take place on the Closing Date at the offices of
the Company located at 5700 Oakland Avenue, #200, St. Louis, MO 63110 or at such
other place as the Company and the Purchasers shall mutually agree.  An initial
Closing shall occur upon acceptance by the Company of subscriptions to purchase
the $500,000 of the Notes and Warrants.  Thereafter from time to time the
Company may hold additional Closings of sales of Notes and Warrants up to a
maximum of $2,000,000 in principal amount of Notes.  Subscriptions may be made
by a Purchaser upon cancellation and surrender of existing indebtedness of the
Company.
(b)            Company Deliverables:  On the Closing Date, the Company shall
deliver or cause to be delivered to each Purchaser the following:
(i)            this Agreement duly executed by the Company;
(ii)            a Note with a principal amount equal to such Purchaser's
Subscription Amount, registered in the name of such Purchaser, evidencing the
principal amount of Notes that Purchaser is purchasing, against payment of the
Subscription Amount therefor by certified or bank check or wire transfer to such
account as the Company may designate to the Purchaser;
(iii)            a Warrant registered in the name of such Purchaser to purchase
up to a number of shares of Common Stock equal to 100% of such Purchaser's
Subscription Amount divided by the greater of (a) 70% of the Series A Per Share
Amount, and (b) $0.50, with an exercise price equal to 70% of the Series A Per
Share Amount, subject to adjustment therein.
6

--------------------------------------------------------------------------------

(iv)            the Security Agreement duly executed by the Company and Steel
Pier Capital Advisors, LLC as in its capacity as collateral agent on behalf of
the several Purchasers;
(c)            Purchaser Deliverables:  On the Closing Date, each Purchaser
shall deliver or cause to be delivered to the Company the following:
(i)            this Agreement duly executed by such Purchaser;
(ii)            such Purchaser's Subscription Amount by wire transfer to the
following account:
PNC Investments
1000 Town and Country Crossing
Town and Country, MO 6301
Account Name: StationDigital Corporation
Routing Number: 041000124
Account Number:  4628359199
Account Address: 5700 Oakland Avenue, #200, St. Louis, MO 63110


3.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
As a material inducement to the Purchaser to enter into this Agreement and
purchase the Notes, the Company hereby represents, warrants and covenants to
Purchaser as follows:
3.1            Organization; Good Standing; Qualification; Subsidiaries.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, has all requisite corporate power and
authority to own and operate its properties and assets and to carry on its
business as now conducted and as presently proposed to be conducted.  The
Company is duly qualified and is authorized to transact business and is in good
standing as a foreign corporation in each other jurisdiction in which the
failure to so qualify, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. All of the direct and indirect
subsidiaries of the Company are set forth on Schedule 3.1.  The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
3.2            Authorization.  All corporate action on the part of the Company,
its officers, directors and shareholders necessary for the authorization,
execution and delivery by the Company of this Agreement, the performance of all
obligations of the Company hereunder and the sale and transfer of the Notes to
Purchaser has been taken, and this Agreement constitutes the valid and legally
binding obligations of the Company, enforceable in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors' rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.  The sale of the Notes is not subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.
7

--------------------------------------------------------------------------------

3.3            Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company shall reserve from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares. 
3.4            Consents.  No consent, approval, qualification, order or
authorization of, or filing with, any Person is required on the part of the
Company in connection with the Company's valid execution, delivery or
performance of this Agreement and the offer and sale of the Notes hereunder.
3.5            Capitalization and Voting Rights.The capitalization of the
Company is as set forth on Schedule 3.5, which Schedule 3.5 shall also include
the number of shares of Common Stock owned beneficially, and of record, by
Affiliates of the Company as of the date hereof. Except as set forth on Schedule
3.5, the Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act, other than pursuant to the exercise of
employee stock options under the Company's stock option plans, the issuance of
shares of Common Stock to employees pursuant to the Company's employee stock
purchase plans and pursuant to the conversion and/or exercise of Common Stock
Equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act.  Except as set forth on Schedule 3.5, no Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.  Except as set forth on Schedule 3.5, and except as a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth on Schedule 3.5, the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder, the Board
of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company's capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company's stockholders.
8

--------------------------------------------------------------------------------

3.6            No Predecessors.The Company has no predecessors, whether by way
of succession by merger, consolidation or other business combination with
another entity or transfer of all or substantially all of another entity's
assets, or otherwise.
3.7            Contracts and Other Commitments.  Schedule 3.7 lists all
contracts, agreements, leases, commitments, instruments, arrangements and
understandings ("Contracts"), whether written or oral, to which the Company is a
party which require payments by either party thereto in excess of $250,000 or
are otherwise material to the Company (the "Material Contracts").  The Material
Contracts are valid and legally binding, are in full force and effect and are
enforceable in accordance with their respective terms.  The Company has not
assigned, mortgaged, pledged, encumbered or otherwise hypothecated any of its
right, title or interest under the Material Contracts.  Except as set forth on
Schedule 3.7, neither the Company nor, to the Company's Knowledge, any other
party thereto is in violation of or in default in respect of any Material
Contract.  No notice or other communication has been received by the Company
claiming any such violation or default by the Company or indicating the desire
or intention of any other party thereto to amend, modify, rescind or terminate
any Material Contract.
3.8            Related Party Transactions.  No employee, officer, director or
member of the Company or member of his or her immediate family is indebted to
the Company, nor is the Company indebted (or committed to make loans or extend
or guarantee credit) to any of them, other than (i) for payment of salary for
services rendered, (ii) reimbursement for reasonable expenses incurred on behalf
of the Company, and (iii) for other standard employee benefits made generally
available to all employees (including stock option agreements outstanding under
any stock option plan approved by the Board of Directors of the Company).  None
of such persons has any direct or indirect ownership interest in any entity with
which the Company is affiliated or with which the Company has a business
relationship, or any entity that competes with the Company, except that
employees, officers, directors or stockholders of the Company and members of
their immediate families may own stock (not in excess of 1% of the outstanding
stock) in publicly traded companies that may compete with the Company.  No
employee, officer, director or shareholder of the Company or member of his or
her immediate family is, directly or indirectly, interested in any Contract to
which the Company is a party.
3.9            Registration Rights.  The Company is not under any obligation and
has not granted to any Person any rights to register under the Securities Act
any of its presently outstanding securities or any of its securities that may
subsequently be issued.
3.10            Permits.  The Company has all franchises, permits, licenses,
approvals and similar authorizations necessary for the conduct of its business
as now being conducted by it, the lack of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, and
to the Company's Knowledge, it can obtain, without undue burden or expense, any
such authorization for the conduct of its business as presently planned to be
conducted.  The Company is not in default in any material respect under any of
such franchises, permits, licenses or other similar authorizations.
9

--------------------------------------------------------------------------------

3.11            Compliance.  The Company is not in violation or default of any
provision of its organizational documents or in default of any provision of any
mortgage, indenture, agreement, instrument or contract to which it is a party or
by which the Company or its assets or properties are bound or of any federal,
state or local judgment, order, writ, decree, statute, rule, regulation or
restriction applicable to the Company or its business including federal or state
securities laws or regulations.  The execution, delivery and performance by the
Company of this Agreement, and the consummation of the transactions contemplated
hereby, will not result in any such violation or default or be in material
conflict with or constitute, with or without the passage of time or giving of
notice, either a material default under any such provision or an event that
results in the creation of any material Lien upon any assets or properties of
the Company or the suspension, revocation, impairment, forfeiture or nonrenewal
of any franchise, permit, license, approval or authorization applicable to the
Company, its business or operations, or any of its assets or properties. The
Company has obtained all necessary "Blue Sky" law permits and qualifications, or
secured exemptions therefrom, required by any state for the offer and sale of
the Notes.
3.12            Litigation.  There is no action, suit, proceeding or
investigation pending or threatened against or affecting the Company that
questions the validity of this Agreement or the right of the Company to enter
into this Agreement, or to consummate the transactions contemplated hereby, or
that might result, either individually or in the aggregate, in any Material
Adverse Effect.  To the Company's Knowledge, there is no basis upon which any
such action, suit, proceeding or investigation could reasonably be brought or
initiated against the Company or the Company.  The foregoing includes, without
limitation, any action, suit, proceeding or investigation pending or threatened
involving the prior employment of any of the Company's employees, their use in
connection with the Company's business of any information or techniques
allegedly proprietary to any of their former employers, their obligations under
any agreements with former employers, or negotiations by the Company with
potential backers of, or investors in, the Company or its business.  The Company
is not a party to or named in or subject to any order, writ, injunction,
judgment or decree of any court, government agency or instrumentality.  There is
no action, suit, proceeding or investigation by the Company currently pending or
that the Company currently intends to initiate.
3.13            Sale of the Securities.  Subject to the truth and accuracy of
Purchaser's representations set forth in this Agreement, the offer, sale,
purchase and transfer of the Securities as contemplated by this Agreement, are
exempt from the registration requirements of the Securities Act, and neither the
Company nor any agent acting on his or its behalf will take any action hereafter
that would cause the loss of such exemption.
3.14            Title to Property and Assets; Leases.  The Company has good and
marketable title to its properties and assets free and clear of all Liens.
3.15            Confidentiality Agreements.  Each current and former employee,
officer and director of the Company is party to an employment agreement that
contains confidentiality provisions protecting the Company's proprietary
information and inventions.  Each current and former consultant to the Company
has executed a consulting agreement that contains confidentiality provisions
protecting the Company's proprietary information and inventions.  No current or
former employee, officer, director or consultant has excluded works or
inventions made prior to his or her employment or consulting relationship with
the Company from his or her assignment of inventions pursuant to such person's
employment or consulting agreement, as applicable.
10

--------------------------------------------------------------------------------

3.16            Tax Returns, Payments and Elections.
(a)            The Company has filed all Tax Returns which are required to be
filed by it.  Such Tax Returns are true, correct and complete in all material
respects.  All Taxes owed by the Company, whether or not shown on any Tax
Return, have been timely paid, except with respect to Taxes which, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Tax Returns of the Company have not been audited by the Internal
Revenue Service or other applicable Tax authority, and no controversy with
respect to Taxes of any type is pending or, to the Company's Knowledge,
threatened.  Since the date of the Financial Statements, the Company has made
adequate provision on its books of account for all Taxes, assessments and
governmental charges with respect to its business, assets, properties and
operations for such period.
(b)            The Company has never been an S corporation within the meaning of
Sections 1361 and 1362 of the Code at any time during its existence.  The
Company has never been the common parent or a member of any affiliated group of
corporations filing a consolidated federal income tax return.  The Company is
not a party to any tax sharing agreement or other arrangement pursuant to which
it could be liable for any Taxes of any Person.  The Company has not filed a
consent under Section 341(f) of the Code regarding collapsible corporations.
(c)            The Company has withheld and paid all Taxes required to have been
withheld and paid with respect to amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.  All
independent contractors are properly classified as such.
(d)            For purposes of this Section 3.16:
"Tax" shall mean any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on-minimum, estimated or other tax of any kind
whatsoever, including any interest, penalty or addition thereto, whether
disputed or not.
"Tax Return" shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.
3.17            SEC Reports; Financial Statements.  Except as set forth on
Schedule 3.17, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the "SEC Reports")
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved ("GAAP"), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
11

--------------------------------------------------------------------------------

3.18            Material Changes.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company's financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information.  Except for the issuance of the
Securities contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made or deemed made that has not been publicly
disclosed at least one Trading Day prior to the date that this representation is
made.
3.19            Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
12

--------------------------------------------------------------------------------

3.20            Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.
3.21            Acknowledgment Regarding Purchaser's Trading Activity.  Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Sections 3.2(f) and 4.15 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or "derivative" securities based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or "derivative" transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company's publicly-traded securities,
(iii) any Purchaser, and counter-parties in "derivative" transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
"short" position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm's length counter-party in
any "derivative" transaction.  The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
3.22            Real Property Holding Corporation.  The Company is not and has
never been a United States real property holding corporation within the meaning
of Section 897(c)(2) of the Code and any regulations promulgated thereunder.
3.23            Foreign Corrupt Practices Act.  The Company has not taken any
action which would cause it to be in violation of the Foreign Corrupt Practices
Act of 1977, as amended, or any rules and regulations thereunder.  There is not
now, and there has never been, any employment by the Company of, or beneficial
ownership in the Company by, any governmental or political official in any
country in the world.
3.24            Disclosure.  Neither this Agreement nor any written statement or
certificate made or delivered by or on behalf of the Company in connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein or therein not misleading.
13

--------------------------------------------------------------------------------

3.21            Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date after giving effect to the receipt by the Company
of the proceeds from the sale of the Notes hereunder (i) the fair saleable value
of the Company's assets exceeds the amount that will be required to be paid on
or in respect of the Company's existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company's assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and (iii)
the anticipated cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  Schedule 3.21 sets forth as of the date
hereof all outstanding Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.


3.22            Sarbanes-Oxley; Internal Accounting Controls.  The Company and
the Subsidiaries are in compliance with any and all applicable requirements of
the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any
and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing
Date.  The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission's rules and forms.  The Company's certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the "Evaluation Date").  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) that have materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries.
14

--------------------------------------------------------------------------------

  
4.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.
As a material inducement to the Company to enter into this Agreement and
purchase the Notes, the Purchaser hereby represents, warrants and covenants to
Company as follows:
4.1            Authorization.  Purchaser has the requisite power and authority
to enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  This Agreement constitutes a
valid and legally binding obligation of Purchaser, enforceable in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
4.2            Investment.  The Notes to be purchased by Purchaser will be
purchased for investment for Purchaser's own account, not as a nominee or agent,
and not with a view to the resale or distribution thereof.
4.3            Accredited Investor.  Purchaser is an "Accredited Investor" as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the "Securities Act").
4.4            Restricted Securities.  Purchaser understands that the Notes and
any shares of Common Stock issuable upon conversion of the Notes may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.
4.5            Access to Information.  Purchaser has been granted the
opportunity to conduct a full and fair examination of the records, documents and
files of the Company, to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of this purchase and sale, the Company and
its business and prospects, and to obtain any additional information which the
Purchaser deems necessary to verify the accuracy of the information received.
4.6            Short Sales and Confidentiality Prior To The Date Hereof.  Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof ("Discussion Time").  Notwithstanding the foregoing, in
the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser's assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser's
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.  Other than to
other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
15

--------------------------------------------------------------------------------

5.    CONDITIONS OF THE PURCHASER'S OBLIGATIONS AT CLOSING.  The obligations of
Purchaser to purchase the Notes are subject to the fulfillment or waiver at or
before the Closing of each of the following conditions:
5.1            Representations and Warranties.  The representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects (except for representations and warranties qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) on and as of the date of the Closing with the same effect as though
such representations and warranties had been made on and as of the date of the
Closing.
5.2            Performance.  The Company shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing.
5.3            Consents.  All consents, authorizations, approvals and permits of
any Person that are required in connection with the issuance and sale of the
Notes pursuant to this Agreement shall have been duly obtained and be effective
as of the Closing.
5.4            No Material Adverse Change.  Since March 30, 2014, there shall
have been no material adverse changes to the business, assets, properties,
condition, financial or otherwise, or results of operations of the Company.
5.5            Proceedings.  All corporate and other proceedings and all
documents incidental to the transactions involved in the purchase of the Notes
by the Purchaser shall be reasonably satisfactory in substance and form to the
Purchaser and his counsel, and the Purchaser and his counsel shall have received
all such counterpart originals or certified or other copies of such documents as
the Purchaser and his counsel may reasonably request, including, without
limitation, the following:
(a)            A Certificate, as of the most recent practicable dates prior to
the Closing, as to the good standing of the Company issued by the Secretary of
State of the State of Nevada; and
(b)            The Company's Certificate of Incorporation, as amended to date,
certified by the Company's Board of Directors as of the date of the Closing.
5.6            Due Diligence and No Material Adverse Change.  The Company shall
have provided Purchaser access to information as Purchaser has reasonably
requested in connection with its due diligence review and Purchaser shall have
concluded its due diligence review of the Company to its complete satisfaction
and shall be reasonably satisfied that there has been no material adverse change
in the business, operations, financial condition or prospects of the Company.
6.    CONDITIONS OF THE SELLER'S OBLIGATIONS AT CLOSING.  The obligations of the
Company to Purchaser to transfer and sell the Notes to Purchaser are subject to
the fulfillment or waiver at or before the Closing of each of the following
conditions:
16

--------------------------------------------------------------------------------

6.1            Representations and Warranties.  The representations and
warranties of Purchaser contained in Section 4 shall be true and correct in all
material respects on and as of the date of the Closing with the same effect as
though such representations and warranties had been made on and as of the date
of the Closing.
7.    OTHER AGREEMENTS OF THE PARTIES
7.1            Transfer Restrictions.The Securities may only be disposed of in
compliance with state and federal securities laws.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights and obligations of a Purchaser under this
Agreement.
The Purchasers agree to the imprinting, so long as is required by this Section
4.1, of a legend on any of the Securities in the following form:
 NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an "accredited investor" as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties.  Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser's expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
17

--------------------------------------------------------------------------------

Certificates evidencing the Underlying Shares shall not contain any legend: (i)
while a registration statement covering the resale of such security is effective
under the Securities Act, (ii) following any sale of such Underlying Shares
pursuant to Rule 144, (iii) if such Underlying Shares are eligible for sale
under Rule 144 or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly if required
by the Transfer Agent to effect the removal of the legend hereunder.  If all or
any portion of a Debenture is converted or Warrant is exercised at a time when
there is an effective registration statement to cover the resale of the
Underlying Shares, or if such Underlying Shares may be sold under Rule 144 or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends.  The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c), it will, no later than three (3)
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Underlying Shares, as applicable,
issued with a restrictive legend (such third Trading Day, the "Legend Removal
Date"), deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends, in
addition, the Company shall deliver such Purchaser a copy of such opinion, the
instruction letter to the Transfer Agent, the resolution of the Board of
Directors authorizing the Transaction Documents and any additional supporting
documentation requested by the Purchaser  as may be requested by the Purchaser
in order to deposit Underlying Shares in accounts with its prime broker (or
other brokerage account); provided, however, in the event the restrictive legend
on such certificate is being removed pursuant to Rule 144 or such Underlying
Shares as first being issued without legend in reliance on Rule 144, such
Purchaser shall, at the time of delivery of such certificates to the Company or
Transfer Agent, represent to the Company and Company Counsel that (i) it intends
to sell such Underlying Shares prior to the filing date of the Company's next
period report and (ii) if such Underlying Shares are not sold by such filing
date and such Underlying Shares are no longer eligible for resale under Rule 144
such Purchaser will deliver such shares to the Transfer Agent or Company to have
the restrictive legend placed back on such certificates representing such
Underlying Shares.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 7.1.  Certificates for Underlying Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser's prime broker with the Depository Trust
Company System as directed by such Purchaser.
7.2            Furnishing of Information; Public Information.
(a)            Until the earliest of the time that no Purchaser owns Securities,
the Company covenants to maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.
(b)             At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that no Purchaser shall
hold any Underlying Shares, if the Company shall fail for any reason to satisfy
the current public information requirement under Rule 144(c) (a "Public
Information Failure") then, in addition to such Purchaser's other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to two percent (2.0%) of
the aggregate Subscription Amount of such Purchaser's Securities on the day of a
Public Information Failure and on every thirtieth (30th) day (pro rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that no
Purchaser shall hold any Underlying Shares.  The payments to which a Purchaser
shall be entitled pursuant to this Section 7.2(b) are referred to herein as
"Public Information Failure Payments."  Public Information Failure Payments
shall be paid on the earlier of (i) three (3) Business Days after the last day
of the calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser's right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. 
7.3            Conversion and Exercise Procedures.  Each of the form of Notice
of Exercise included in the Warrants and the form of Notice of Conversion
included in the Debentures set forth the totality of the procedures required of
the Purchasers in order to exercise the Warrants or convert the
Debentures.  Without limiting the preceding sentences, no ink-original Notice of
Exercise or Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of Exercise
or Notice of Conversion form be required in order to exercise the Warrants or
convert the Debenture.  No additional legal opinion, other information or
instructions shall be required of the Purchasers to exercise their Warrants or
convert their Debentures.  The Company shall honor exercises of the Warrants and
conversions of the Debentures and shall deliver Underlying Shares in accordance
with the terms, conditions and time periods set forth in the Transaction
Documents.
7.4            Participation in Future Financing.
(a)            From the date hereof until the date that is the 12 month
anniversary of the Closing Date, upon any issuance by the Company or any of its
Subsidiaries of Common Stock, Common Stock Equivalents for cash consideration,
Indebtedness or a combination thereof (a "Subsequent Financing"), each Purchaser
shall have the right to participate in up to an amount of the Subsequent
Financing equal to 50% of the Subsequent Financing (the "Participation Maximum")
on the same terms, conditions and price provided for in the Subsequent
Financing.
18

--------------------------------------------------------------------------------

(b)            At least five (5) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing ("Pre-Notice"), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a "Subsequent Financing Notice").  Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Purchaser.  The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the Person or Persons through or with whom
such Subsequent Financing is proposed to be effected and shall include a term
sheet or similar document relating thereto as an attachment.
(c)            Any Purchaser desiring to participate in such Subsequent
Financing must provide written notice to the Company by not later than 5:30 p.m.
(New York City time) on the fifth (5th) Trading Day after all of the Purchasers
have received the Pre-Notice that such Purchaser is willing to participate in
the Subsequent Financing, the amount of such Purchaser's participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice.  If the Company receives no such notice from a Purchaser as of such
fifth (5th) Trading Day, such Purchaser shall be deemed to have notified the
Company that it does not elect to participate.
(d)            If by 5:30 p.m. (New York City time) on the fifth (5th ) Trading
Day after all of the Purchasers have received the Pre-Notice, notifications by
the Purchasers of their willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.
(e)            If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after all of the Purchasers have received the Pre-Notice, the Company
receives responses to a Subsequent Financing Notice from Purchasers seeking to
purchase more than the aggregate amount of the Participation Maximum, each such
Purchaser shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum.  "Pro Rata Portion" means the ratio of (x)
the Subscription Amount of Securities purchased on the Closing Date by a
Purchaser participating under this Section 7.4 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 7.4. 
(f)            The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 7.4, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within thirty (30) Trading
Days after the date of the initial Subsequent Financing Notice.
(g)            The Company and each Purchaser agree that if any Purchaser elects
to participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder or be required to consent to any amendment to
or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of such
Purchaser.
19

--------------------------------------------------------------------------------

(h)            Notwithstanding anything to the contrary in this Section 7.4 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice.  If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. 
8.    MISCELLANEOUS.
8.1            Expenses.  The Company will pay, or reimburse the Purchaser and
hold the Purchaser harmless against Liability for the payment of all stamp and
other taxes which may be payable in respect of the execution and delivery of
this Agreement or the purchase and delivery of the Notes, incurred by the
Purchaser in connection with the purchase and sale of the Notes hereunder.
8.2            Survival.  Except as otherwise provided in this Agreement, all
representations, warranties, covenants and agreements contained in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing.  No investigation by the Purchaser shall affect the survival or
enforceability of the Company's representations, warranties, covenants and
agreements contained in this Agreement.
8.3            Indemnification.
(a)            The Company hereby agrees to indemnify and hold harmless the
Purchaser, his affiliates and respective officers, directors, partners, members,
shareholders, employees and agents (collectively, the "Purchaser' Indemnitees")
from and against any and all losses, claims, damages, judgments, penalties,
liabilities and deficiencies (collectively, "Indemnitee Losses"), and agrees to
reimburse the Purchaser' Indemnitees for all reasonable out-of-pocket expenses
(including the reasonable fees and expenses of legal counsel), in each case
promptly as incurred by the Purchaser' Indemnitees and to the extent arising out
of or in connection with: (i) any material misrepresentation or material breach
of any of the Company's representations or warranties contained in this
Agreement or the annexes, schedules or exhibits hereto; or (ii) any failure by
the Company to perform any of the Company's covenants, agreements, undertakings
or obligations set forth in this Agreement or the annexes, schedules or exhibits
hereto.  The maximum aggregate liability of the Company for claims pursuant to
this Section 7.3 shall be the Subscription Amount.  Notwithstanding anything to
the contrary contained herein, the Company shall not have any liability for
indemnification pursuant to this Section 7.3 until the aggregate Indemnitee
Losses are in excess of 5% of the Subscription Amount, at which point the
Company shall be liable for the entire amount of Indemnitee Losses up to the
maximum aggregate liability hereunder.
20

--------------------------------------------------------------------------------

(b)            Promptly after receipt by any indemnitee seeking indemnification
pursuant to this Section 7.3 of written notice of any investigation, claim,
proceeding or other action in respect of which indemnification is being sought
(each, a "Claim"), the indemnitee seeking indemnification therefor (an
"Indemnified Party") promptly shall notify the Company (the "Indemnifying
Party") of the commencement thereof; but the omission to so notify the
Indemnifying Party shall not relieve it from any liability that it otherwise may
have to the Indemnified Party, except to the extent that the Indemnifying Party
is materially prejudiced by reason of such failure.  In connection with any
Claim as to which both the Indemnifying Party and the Indemnified Party are
parties, the Indemnifying Party shall be entitled to assume the defense
thereof.  Notwithstanding the assumption of the defense of any Claim by the
Indemnifying Party, the Indemnified Party shall have the right to employ
separate legal counsel and to participate in the defense of such Claim, and the
Indemnifying Party shall bear the reasonable fees, out-of-pocket costs and
expenses of such separate legal counsel to the Indemnified Party if (and only
if): (x) the Indemnifying Party shall have agreed to pay such fees,
out-of-pocket costs and expenses, (y) the Indemnified Party reasonably shall
have concluded that representation of the Indemnified Party and the Indemnifying
Party by the same legal counsel would not be appropriate due to actual or, as
reasonably determined by legal counsel to the Indemnified Party, potentially
differing interests between such parties in the conduct of the defense of such
Claim, or if there may be legal defenses available to the Indemnified Party that
are in addition to or disparate from those available to the Indemnifying Party,
or (z) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim.  If the Indemnified Party
employs separate legal counsel in circumstances other than as described in
clauses (x), (y) or (z) above, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party.  Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
legal counsel for the Indemnified Party (together with appropriate local
counsel).  The Indemnifying Party shall not, without the prior written consent
of the Indemnified Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnified Party from all
Liabilities with respect to such Claim or judgment.
(c)            In the event an Indemnified Party shall have a claim for
indemnification hereunder that does not involve a claim or demand being asserted
by a third party, the Indemnified Party promptly shall deliver notice of such
claim to the Indemnifying Party.  If the Indemnified Party disputes the claim,
such dispute shall be resolved by mutual agreement of the Indemnified Party and
the Indemnifying Party or, failing any such agreement, by order or judgment of a
court of appropriate jurisdiction.
8.4            Notices.  All notices and other communications required or
permitted under this Agreement shall be deemed to have been duly given and made
if in writing and if served either by personal delivery to the party for whom
intended (which shall include delivery by Federal Express or similar
nationally-recognized service) or three (3) business days after being deposited,
postage prepaid, certified or registered mail, return receipt requested, in the
United States mail bearing the following address for, or such other address as
may be designated in writing hereafter by, such party:
(a)            if to the Company, to:
StationDigital Corporation
5700 Oakland Avenue, #200, St. Louis, MO 63110
Attention: Terrance Taylor, CFO
Telephone: (877) 482-9585
Facsimile: (877) 482-9585
Mobile: 239-339-7903
Email: ttaylor@stationdigital.com


(b)            If to a Purchaser, to the address of such Purchaser set forth on
the signature pages hereto.
21

--------------------------------------------------------------------------------

8.5            Waiver.  No delay on the part of any party hereto with respect to
the exercise of any right, power, privilege or remedy under this Agreement shall
operate as a waiver thereof, nor shall any exercise or partial exercise of any
such right, power, privilege or remedy preclude any further exercise thereof or
the exercise of any other right, power, privilege or remedy.  No modification or
waiver by any party hereto of any provision of this Agreement, or consent to any
departure by any other party therefrom, shall be effective other than in the
specific instance and for the purpose for which given.
8.6            Remedies.  The rights, powers, privileges and remedies hereunder
are cumulative and not exclusive of any other right, power, privilege or remedy
the parties hereto would otherwise have.
8.7            Entire Agreement.  The Transaction Documentation constitutes the
entire agreement and understanding between the Purchaser and the Company, and
supersedes all prior agreements and understandings, relating to the subject
matter hereof.
8.8            GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS
THEREOF.  EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATION, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY ANY
OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED IN THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK (THE "NEW YORK COURTS").  EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK COURTS FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH NEW YORK COURTS,
OR SUCH NEW YORK COURTS ARE IMPROPER OR INCONVENIENT VENUE FOR SUCH PROCEEDING. 
EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE
TRANSACTION DOCUMENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. IF EITHER PARTY
SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THE
TRANSACTION DOCUMENTS, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING
SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS' FEES AND
OTHER REASONABLE COSTS AND EXPENSES INCURRED IN THE INVESTIGATION, PREPARATION
AND PROSECUTION OF SUCH ACTION OR PROCEEDING.
8.9            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Facsimile signatures shall bind the
parties hereto to the same extent as original signatures.
8.10            Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction.
8.11            Cross References.  References in this Agreement to any section
are, unless otherwise specified, to such section of this Agreement.
8.12            Headings.  The various headings of this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
8.13            Exhibits and Schedules Incorporated.  The exhibits and schedules
to this Agreement are incorporated into and constitute an integral part of this
Agreement.
22

--------------------------------------------------------------------------------

8.14            Amendment and Waiver.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement will be
effective unless such modification, amendment or waiver is approved in writing
by both parties hereto.  The failure of any party to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement.
8.15            Injunctive Relief.  In the event of a breach or threatened
breach by any party of any of its representations, warranties, covenants or
other agreements hereunder, any other party shall be entitled to an injunction
or similar equitable relief restraining such party from committing or continuing
any such breach or threatened breach or granting specific performance of any
action required to be performed by such party under any such provision, without
the necessity of proving any actual damages and without the necessity of posting
any bond or other security.
8.16            Binding Effect.  Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and permitted assigns of the parties (including
transferees of the Notes). Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Any attempted assignment or delegation by a party hereto not
in accordance with this Section 7.16 shall be void.
8.17            Attorneys' Fees.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement or any Transaction Document,
the prevailing party shall be entitled to reasonable attorneys' fees, costs and
disbursements in addition to any other relief to which such party may be
entitled.
8.18            Construction.  The parties hereto agree that this Agreement is
the product of negotiations between sophisticated parties and individuals, all
of whom were represented by counsel, and each of whom had an opportunity to
participate in, and did participate in, the drafting of each provision hereof. 
Accordingly, ambiguities in this Agreement, if any, shall not be construed
strictly or in favor of or against any party hereto but rather shall be given a
fair and reasonable construction without regard to the rule of contra
proferentem.  As used in this Agreement, the word "including" shall mean
"including without limitation" and the masculine gender shall include the
feminine and the neuter gender.
8.19            Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under this Agreement. Nothing contained herein, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement or the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose. Each Purchaser has been represented by
its own separate legal counsel in their review and negotiation of this Agreement
and the other Transaction Documents.
23

--------------------------------------------------------------------------------

8.20            Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Warrant Shares to the Purchasers.  Steel
Pier Capital Advisors, LLC shall be reimbursed its expenses in having the
Transaction Documents prepared on behalf of the Company and for its obligations
under the Security Agreement in an amount not to exceed $25,000.00.
8.21            WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
[Signature Page to StationDigital Corporation Securities Purchase Agreement
Follows]
24

--------------------------------------------------------------------------------














[Company Signature Page to StationDigital Corporation Securities Purchase
Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
STATIONDIGITAL CORPORATION


By:__________________________
Name: Louis R. Rossi
Title: Chief Executive Officer






[Purchaser Signature Pages to StationDigital Corporation Securities Purchase
Agreement Follow]
25

--------------------------------------------------------------------------------







[Purchaser Signature Page to StationDigital Corporation Securities Purchase
Agreement]
 


IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:


___________________________________________


Signature of Authorized Signatory of Purchaser:


___________________________________________


Name of Authorized Signatory:


___________________________________________


Title of Authorized Signatory:


___________________________________________


Email Address of Purchaser:


___________________________________________


Facsimile Number of Purchaser:


___________________________________________


Address for Notice of Purchaser:


___________________________________________




Address for Delivery of Securities for Purchaser (if not same as address for
notice):


___________________________________________


Subscription Amount: ___________________________________________


SSN/EIN Number:  [PLEASE PROVIDE THIS UNDER SEPARATE COVER]
26

--------------------------------------------------------------------------------







[Purchaser Investor Questionnaire to StationDigital Securities Purchase
Agreement]


Purchaser represents and warrants that Purchaser is an "accredited investor"
because Purchaser is (initial applicable box(es):



[   ] an individual whose individual net worth, or joint net worth with his or
her spouse (if any), at the time of purchase exceeds $1,000,000;

[   ] an individual who had an individual income in excess of $200,000 in each
of the two most recent calendar years, or joint income with his or her spouse
(if any) in excess of $300,000 in each of those years, and has a reasonable
expectation of reaching the same income level in the current calendar year;

[   ] a director or an executive officer of the Company;

[   ] a trust or a person acting on behalf of a trust (i) with total assets in
excess of $5,000,000, (ii) which was not formed for the specific purpose of
acquiring the Shares, and (iii) whose purchase is directed by a person who has
such knowledge and experience in financial and business matters that he or she
is capable of evaluating the merits and risks of the prospective investment;

[   ] any organization described in Section 501(c)(3) of the Internal Revenue
Code, as amended, corporation, Massachusetts or similar business trust, or
partnership (i) not formed for the specific purpose of acquiring the Shares, and
(ii) with total assets in excess of $5,000,000; or

[   ] any entity in which all of the equity owners are accredited investors.



Indicate whether you are you a broker or dealer registered pursuant to section
15 of the Securities Exchange Act of 1934 or an affiliate of such broker or
dealer.


[   ] Yes                          [   ]  No


If yes, please provide the following information:


Name of Broker/Dealer ____________________________________


Address of Broker/Dealer __________________________________


Position held with or relationship to Broker/Dealer 
______________________________


The foregoing statements are true and accurate to the best of my information and
belief and I will promptly notify StationDigital Corporation if any of the
responses to the foregoing questions should be changed.


Name of
Purchaser:                                                                                                                                                                        


Signature of Authorized Signatory of
Purchaser:                                                                                                                                                                                        


Name of Authorized
Signatory:                                                                                                                                                                        


Title of Authorized
Signatory:                                                                                                                                                                        
27

--------------------------------------------------------------------------------














EXHIBIT A


StationDigital Corporation


12% Senior Secured Convertible Notes


[Attached Hereto]
28

--------------------------------------------------------------------------------







EXHIBIT B


StationDigital Corporation


Security Agreement


[Attached Hereto]
29

--------------------------------------------------------------------------------





EXHIBIT C


StationDigital Corporation Form of Common Stock Purchase Warrant


[Attached Hereto]


30

--------------------------------------------------------------------------------





Company Disclosure Schedules




Schedule 3.1 – List of Subsidiaries


Schedule 3.5 – Capitalization


Schedule 3.7 – Material Contracts


Schedule 3.17 – Financial Statements


Schedule 3.21 – Indebtedness














 
31